PER CURIAM: **
IT IS ORDERED that the appellant’s motion for summary remand, which is unopposed by the appellee, is GRANTED.
Therefore, the appellant’s conviction is AFFIRMED, his sentence is VACATED, and this case is REMANDED to the district court for resentencing.
In light of the circumstances of this case, the district court should proceed expeditiously.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cm. R. 47.5.4.